Exhibit 10.2

 

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

IN RE: ACTIVISION BLIZZARD, INC.

)

Consolidated

STOCKHOLDER LITIGATION

)

C.A. No. 8885-VCL

 

 

NOTICE OF PENDENCY AND SETTLEMENT OF ACTION

 

 

TO: ALL RECORD AND BENEFICIAL HOLDERS OF SHARES OF COMMON STOCK OF ACTIVISION
BLIZZARD, INC. (“ACTIVISION” OR THE “COMPANY”) THAT WERE ISSUED AND OUTSTANDING
AS OF JULY 25, 2013 (“CLASS SHARES”), INCLUDING THEIR HEIRS, ASSIGNEES,
TRANSFEREES, SUCCESSORS-IN-INTEREST, AND ALL OTHER PERSONS WHO ACQUIRED
CLASS SHARES AFTER JULY 25, 2013, BUT EXCLUDING THE DEFENDANTS AND THEIR
AFFILIATES.

 

BROKERAGE FIRMS, BANKS, AND OTHER PERSONS OR ENTITITES WHO HELD CLASS SHARES OR
WHO HELD SHARES OF RECORD WHO ARE NOT ALSO BENEFICIAL OWNERS, ARE DIRECTED TO
FORWARD THIS NOTICE PROMPTLY TO THE BENEFICIAL OWNERS OF SUCH SHARES, OR REQUEST
ACTIVISION TO DO SO (SEE SECTION AT THE END OF THIS NOTICE ENTITLED “NOTICE TO
PERSONS OR ENTITIES HOLDING RECORD OWNERSHIP ON BEHALF OF OTHERS”).

 

The purpose of this Notice is to inform you about: (i) the pendency of the
above-captioned stockholder derivative and class action (the “Action”), which
was brought by an Activision stockholder on behalf of and for the benefit of a
class of Activision stockholders and Activision in the Court of Chancery of the
State of Delaware (the “Court”); (ii) a proposed settlement of the Action (the
“Settlement”), subject to Court approval and subject to other conditions of the
Settlement being satisfied, i.e., the Effective Date occurs, as provided in a
Stipulation of Settlement (the “Stipulation”) that was filed with the Court and
is publicly available for review as indicated in paragraph 42 below; (iii) the
hearing that the Court will hold On March 4, 2015 at 2:00 p.m., to determine
whether to finally certify the class, whether to approve the Settlement and to
consider Plaintiff’s Counsel’s application for an award of attorneys’ fees and
expenses and Plaintiff’s Counsel’s application for a special award to Plaintiff;
and (iv) current Class members’ and stockholders’ rights with respect to the
proposed Settlement and Plaintiff’s Counsel’s application for attorneys’ fees
and expenses and Plaintiff’s Counsel’s application for a special award to
Plaintiff.1

 

 

PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY.
YOUR RIGHTS WILL BE AFFECTED BY THE ACTION.

 

 

1 All capitalized terms not otherwise defined in this Notice shall have the
meaning provided in the Stipulation.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

The Stipulation was entered into as of December 19, 2014, between and among:
plaintiff in the Action (“Plaintiff”); Vivendi S.A. (“Vivendi”) and individual
defendants Philippe G.H. Capron, Jean-Yves Charlier, Frédéric R. Crépin,
Jean-Francois Dubos, Lucian Grainge, and Régis Turrini (the individual
defendants collectively, the “Appointed Directors” and the Appointed Directors
and Vivendi, collectively the “Vivendi Defendants”); individual defendants
Robert J. Corti, Robert J. Morgado, and Richard Sarnoff (collectively, the
“Special Committee Defendants”); individual defendants Brian G. Kelly and Robert
A. Kotick (Messrs. Kelly and Kotick, collectively the “Management Defendants “),
ASAC II LP (“ASAC”) and ASAC II LLC (“ASAC GP”) (ASAC and ASAC GP, collectively,
the “ASAC Defendants,” and together with the Vivendi Defendants and the Special
Committee Defendants, the “Defendants”); and nominal defendant Activision
(collectively with Plaintiff, Vivendi Defendants, Special Committee Defendants,
and ASAC Defendants, the “Parties”), subject to the approval of the Court
pursuant to Delaware Chancery Rules 23 and 23.1.

 

Because this Action was brought as a class and derivative action on behalf of
and for the benefit of a class of stockholders and Activision, the benefits of
the Settlement will go to both Activision and the Class, as defined below.
Individual Class members will not receive any direct payment of funds from the
Settlement, but will obtain the benefits from the Settlement that are described
in paragraph 29 below.

 

 

WHAT IS THE PURPOSE OF THIS NOTICE?

 

1.         The purpose of this Notice is to explain the Action, the terms of the
proposed Settlement, and how the Settlement affects Activision stockholders’ and
Class members’ legal rights.

 

2.         In a derivative action, one or more people and/or entities who are
current stockholders of a corporation sue on behalf of and for the benefit of
the corporation, seeking to enforce the corporation’s legal rights.

 

3.         In a class action, one or more people and/or entities who were
stockholders at the time the claim arose sue on behalf of and for the benefit of
the individual class members, seeking to enforce the Class members’ legal
rights.

 

4.         As described more fully in paragraph 40 below, Class members,
including current stockholders, have the right to object to the proposed
Settlement, the application by Plaintiff’s Counsel for an award of attorneys’
fees and expenses and Plaintiff’s Counsel’s application for a special award to
Plaintiff. They have the right to appear and be heard at the Settlement Hearing,
which will be held before The Honorable J. Travis Laster on March 4, 2015, at
2:00 p.m., at the New Castle County Courthouse, 500 N. King Street, Wilmington,
Delaware 19801. At the Settlement Hearing, the Court will (a) determine whether
the proposed Settlement, on the terms and conditions provided for in the
Stipulation, is fair, reasonable, and adequate and in the best interests of the
Class, Activision and its current stockholders; (b) determine whether the Court
should finally approve the Stipulation and enter the Judgment as provided in the

 

2

--------------------------------------------------------------------------------


 

Stipulation, dismissing the Action with prejudice and extinguishing and
releasing the Released Claims; (c) consider Plaintiff’s Counsel’s Fee and
Expense Application, (d) consider any application by Plaintiff’s counsel for a
special award to Plaintiff; (e) hear and determine any objections to the
proposed Settlement, the class action determination or Plaintiff’s Counsel’s Fee
and Expense Application, including a special award to Plaintiff; and (f) rule on
such other matters as the Court may deem appropriate.

 

5.               The Court has reserved the right to adjourn or continue the
Settlement Hearing

 

including consideration of the application by Plaintiff’s Counsel for attorneys’
fees and expenses and any application by Plaintiff’s Counsel for a special award
to Plaintiff, without further notice to you other than by announcement at the
Settlement Hearing or any adjournment thereof, or notation on the docket in the
Action. The Court has further reserved the right to approve the Settlement, at
or after the Settlement Hearing, with such modifications as may be consented to
by the Parties and without further notice of any kind.

 

WHAT IS THIS CASE ABOUT? WHAT HAS HAPPENED SO FAR?

 

THE FOLLOWING DESCRIPTION OF THE ACTION AND THE SETTLEMENT HAS BEEN PREPARED BY
COUNSEL FOR THE PARTIES. THE COURT HAS MADE NO FINDINGS WITH RESPECT TO SUCH
MATTERS, AND THIS NOTICE IS NOT AN EXPRESSION OR STATEMENT BY THE COURT OF
FINDINGS OF FACT.

 

6.         On or about July 9, 2008, Vivendi indirectly acquired majority
control of Activision as a result of a merger between Activision and Vivendi
Games.

 

7.         At all relevant times through the closing of the challenged
transactions on October 11, 2013, Vivendi indirectly owned approximately 62% of
Activision’s outstanding shares of common stock.

 

8.         On January 29, 2013, the Management Defendants sent a letter to
Vivendi proposing a potential transaction that would be subject to the review,
negotiation and approval of a special committee of Activision’s Board and
involve the purchase of all of Vivendi’s Activision shares at $13.15 per share
by Activision, using cash on hand and $4-5 billion in new debt, and “new equity
sponsors.” The Management Defendants “would contribute a significant amount of
[their] own money to fund the equity portion of the purchase price with the
additional equity coming from new investors.”

 

9.         On February 14, 2013, the Management Defendants sent a letter to
Vivendi providing more details about their proposal. The letter proposed that,
subject to review, negotiation and approval of an independent special committee
of Activision’s Board, Activision would repurchase approximately $6 billion of
Vivendi’s stake at $13.15 by using $1.3 billion in cash and $4.7 billion in new
debt, and that an investment group to be assembled by the Management Defendants
would simultaneously purchase the remaining approximately $3 billion of
Vivendi’s stake at the same price.

 

3

--------------------------------------------------------------------------------


 

10.                            On February 28, 2013, the Board authorized the
formation of a Special Committee consisting of the Special Committee Defendants,
which promptly retained independent advisors. The Special Committee was
authorized to consider not only the proposal made at that time by the Management
Defendants but any other alternative transaction or no transaction at all.

 

11.                            Following the formation of the Special Committee,
the ASAC investment group was formed.

 

12.                            On July 25, 2013, following negotiations among
the Special Committee, Vivendi and the Management Defendants, Vivendi, ASAC and
Activision entered into a stock purchase agreement (the “Stock Purchase
Agreement” or “SPA”). Pursuant to the SPA, Activision agreed to purchase the
shares of a Vivendi subsidiary (“Holdco”) that held 428,676,471 shares of
Activision’s common stock for $13.60 per share. Holdco also had certain
beneficial tax attributes at the time of such purchase of Holdco by Activision.
ASAC agreed to purchase from Vivendi 171,968,042 shares of Activision’s common
stock at the same price of $13.60 per share but without the additional tax
benefits (collectively, the “Transaction”).

 

13.                            On August 1, 2013, Todd Miller commenced an
action styled Todd Miller v. Kotick, et al., Case No. BC517086 (Cal. Super.)
(the “Miller Action”), filed in the California Superior Court in Los Angeles
County, asserting derivative claims on behalf of Activision against the
Management Defendants, the Special Committee Defendants, the Vivendi Defendants
and Does 1-25, and naming Activision as a nominal defendant.

 

14.                            On September 11, 2013, after making a books and
records demand and receiving confidential records of Activision, Plaintiff in
the Action, Anthony Pacchia, filed a complaint in the Delaware Court of Chancery
asserting derivative claims on behalf of Activision against the Management
Defendants, the Special Committee Defendants, and the Vivendi Defendants with
respect to the Transaction. Activision was named as a nominal defendant.

 

15.                            Also on September 11, 2013, plaintiff Douglas M.
Hayes filed a complaint in the Court asserting derivative claims on behalf of
Activision and class claims on behalf of a putative class of Activision
stockholders against Defendants and other parties.

 

16.                            On October 11, 2013, the Transaction closed. Upon
closing, the Appointed Directors resigned from the Board of Directors of
Activision, a committee of Activision’s Board consisting of Corti and Morgado
appointed Peter Nolan and Elaine Wynn as new directors of Activision, and
Activision and ASAC entered into a Stockholders Agreement (the “Stockholders 
Agreement”).

 

17.                            On November 11, 2013, the Court entered an order
consolidating the Pacchia and Hayes actions.2

 

--------------------------------------------------------------------------------

2 The following constituent actions were consolidated into the Action: Pacchia
v. Kotick, et al., C.A. No. 8884-VCL (Del. Ch.); Hayes v. Activision
Blizzard, Inc., et al., C.A. No. 8885-VCL (Del. Ch.); and Benston v. Vivendi
S.A., C.A. No. 9447-VCL (Del. Ch.).

 

4

--------------------------------------------------------------------------------


 

18.                       On December 3, 2013, the Court named Pacchia Lead
Plaintiff and appointed Friedlander & Gorris, P.A. and Bragar Eagel & Squire, PC
as Plaintiff’s Counsel and Rosenthal, Monhait & Goddess, P.A. as Delaware
Liaison Counsel (“Plaintiff’s Counsel”).

 

19.                       Subsequently, Plaintiff amended his complaint four
more times, with the operative complaint being a Fifth Amended Verified and
Class Action Complaint (the “Complaint”). The Complaint seeks derivative and
direct relief against the Vivendi Defendants, the Special Committee Defendants,
the Management Defendants, and the ASAC Defendants with respect to the
Transaction. The Complaint alleges that the Vivendi Defendants, the Special
Committee Defendants and Management Defendants breached their fiduciary duties
by entering into the Transaction, and that the ASAC Defendants aided and abetted
those alleged breaches. Among other things, the Complaint alleges, and the
Defendants deny, that the Management Defendants usurped a corporate opportunity
in purchasing shares of stock from Vivendi at a discount to the market price and
obtained control over Activision, and that Vivendi assented to the Transaction
to obtain desired liquidity. The Complaint also challenges the initial
appointment and subsequent re-nomination and reelection by some or all of the
Special Committee Defendants and Management Defendants of directors Peter Nolan
and Elaine Wynn to the Activision Board as a breach of fiduciary duty and a
breach of the Stockholders Agreement by ASAC.

 

20.                       On June 6, 2014, the Court denied Defendants’ motions
to dismiss the breach of fiduciary duty claims alleged in a prior iteration of
the Complaint. On June 6, 2014, the Court granted ASAC’s motion to dismiss
Plaintiff’s direct and derivative claims for breach of the Stockholders
Agreement, but gave Plaintiff leave to re-plead derivative claim only. At the
time the Parties entered into the settlement embodied in the Stipulation, ASAC’s
motion to dismiss Plaintiff’s re-pleaded derivative breach of contract claim was
sub judice.

 

21.                       On June 6, 2014, the Court denied a motion filed by
the plaintiff in Benston v. Vivendi S.A., C.A. No. 9447-VCL (Del. Ch.), which
sought permission for his counsel to participate in the leadership of the
Action.

 

22.                       During the course of the litigation, Plaintiff
propounded extensive discovery, including subpoenas to 16 third parties. In
response to Plaintiff’s discovery requests, the Defendants and non-parties
produced in excess of 800,000 pages of documents.

 

23.                       Plaintiff’s Counsel deposed 23 fact witnesses and
Plaintiff was, himself, deposed.

 

24.                       The Parties engaged in expert discovery, including the
exchange of opening and rebuttal reports, the deposition of Plaintiff’s expert
and Plaintiff’s counsel’s deposition of three of Defendants’ expert witnesses.
At a later date, after discovery was complete, Defendants determined not to
identify their fourth expert witness as a trial witness.

 

25.                       On October 29, 2014, the Court entered an order
providing that trial would last for up to ten days, from December 8-19, 2014.

 

26.                       On November 12, 2014, the Court entered an order
certifying a class, pursuant to Court of Chancery Rules 23(a), 23(b)(1), and
23(b)(2), of all holders of shares of Activision

 

5

--------------------------------------------------------------------------------


 

common stock that were issued and outstanding as of July 25, 2013, in their
capacities as holders of Class Shares, together with their heirs, assignees,
transferees, and successors-in-interest, in each case in their capacity as
holders of Class Shares (the “Class”). The Class includes anyone who acquired
Class Shares after July 25, 2013. The Defendants and their affiliates are
excluded from the Class. Limited partners in ASAC and their affiliates are
included in the Class, but only to the extent they own Class Shares outside of
ASAC and ownership of those shares is not attributable to ASAC. The Court also
appointed Pacchia as representative of the Class, and Friedlander & Gorris, P.A.
and Bragar Eagel & Squire, PC as Plaintiff’s Counsel and Rosenthal, Monhait &
Goddess, P.A. as Liaison Counsel for the Class. In early November 2014, the
parties exchanged drafts of a Proposed Pre-Trial Order.

 

27.                            In connection with efforts to settle this matter,
the Parties engaged in extensive discussions, including three all-day mediation
sessions with former United States District Court Judge Layn Phillips.

 

28.                            On December 19, 2014, the Parties entered into a
formal Stipulation of Settlement setting forth the terms of the Settlement.

 

WHAT ARE THE TERMS OF THE SETTLEMENT?

 

 

29.                            As consideration for the Settlement:

 

a.                                Defendants shall cause to be paid the total
sum of two hundred seventy-five million dollars ($275,000,000) (the “Settlement
Payment”) into Escrow (the “Settlement Fund”). The balance of the Settlement
Fund, minus all costs and expenses incurred in connection with administering the
Escrow and the amount of any Fee Award (as defined in paragraph 38 below), shall
be released from Escrow and paid to Activision ten business days after the
Settlement Effective Date, which is the date the Court’s Judgment approving the
Settlement becomes final. The Settlement Payment shall be funded as follows:

 

(i)                                  One or more payments by Vivendi totaling
sixty-seven million five hundred thousand dollars ($67,500,000) (the “Vivendi
Settlement Payment”) within ten business days after entry of the Judgment,
provided that Plaintiff’s Counsel has timely provided complete wire transfer
information and instructions. The Appointed Directors bear no personal
responsibility for any payment in connection with the Stipulation or Settlement.
The Vivendi Defendants have no responsibility for the Non-Vivendi Settlement
Payment, and no Party other than Vivendi shall have any responsibility for the
Vivendi Settlement Payment.

 

(ii)                              One or more payments on behalf of or by the
Special Committee Defendants, the ASAC Defendants and the Management Defendants,
to be paid by ASAC and from multiple insurers, totaling two hundred seven
million five hundred thousand dollars ($207,500,000) (the “Non-Vivendi

 

6

--------------------------------------------------------------------------------


 

Settlement Payment”). The Special Committee Defendants and the Management
Defendants shall cause any insurer payments on their behalf to be made within 15
business days after entry of the Judgment, provided that Plaintiff’s Counsel has
timely provided complete wire transfer information and instructions. Payment of
that portion of the Non-Vivendi Settlement Payment from ASAC is due ten business
days after entry of the Judgment, provided that Plaintiff’s Counsel has timely
provided complete wire transfer information and instructions, and further
provided that no objection to approval of the Stipulation or entry of Judgment
is filed. If an objection to approval of the Stipulation or entry of the
Judgment is filed other than an objection directed solely to an award of
attorneys’ fees and costs, then payment by ASAC is due within ten business days
after the Effective Date. Pending the payment required by this paragraph, ASAC
shall continue to own shares of Activision stock with a minimum market value
equal to 125% of the amount of the payment ASAC is obligated to make under this
paragraph plus the amount of all outstanding indebtedness. Because the payments
are being made on their behalf as described above, the Special Committee
Defendants and the Management Defendants bear no personal responsibility for any
payment in connection with the Stipulation or Settlement. Activision shall not
fund any portion of the Settlement Payment.

 

b.                                    On or before July 31, 2015, the number of
directors of Activision will be expanded by two, and such newly created
directorships shall be filled by persons independent (per the NASDAQ listing
standards) of and unaffiliated with all of the following: ASAC; ASAC GP; any
limited partner of ASAC; any general partner of ASAC GP; or any indirect owner
of ASAC GP. Activision will make any changes to Activision’s bylaws, certificate
of incorporation or other corporate documents necessary to facilitate this
obligation. In the event either of the directors appointed pursuant to this
provision resigns during the period specified below, he or she shall be replaced
by a person meeting these requirements; however, Activision has no obligation to
replace any current Activision director in the event of a resignation of such
director during the period specified below.

 

c.                                     Within ten days of the entry of the
Judgment, the parties to the Stockholders Agreement, dated as of October 11,
2013, by and among Activision and ASAC, will amend that Section 3.07 of that
Agreement to change the referenced “Stockholder Percentage Interest” from “in
excess of 24.9 percent” to “in excess of 19.9 percent.”

 

d.                                   If the Court approves the Settlement and
all of the conditions are met, each of the provisions set forth in Paragraphs
29(b) and 29(c) above shall remain in effect only so long as ASAC holds more
than five percent (5%) of the issued and outstanding stock of Activision.

 

7

--------------------------------------------------------------------------------


 

WHAT ARE THE PARTIES’ REASONS FOR THE SETTLEMENT?

 

30.       Plaintiff believes that the claims asserted in the Action have merit,
but also believes that the settlement set forth below provides substantial and
immediate benefits for the Class, Activision and its current stockholders. In
addition to these substantial benefits, Plaintiff and his counsel have
considered: (i) the attendant risks of continued litigation and the uncertainty
of the outcome of the Action; (ii) the probability of success on the merits;
(iii) the inherent problems of proof associated with, and possible defenses to,
the claims asserted in the Action; (iv) the desirability of permitting the
settlement to be consummated according to its terms; (v) the expense and length
of continued proceedings necessary to prosecute the Action against the
Defendants through trial and appeals; and (vi) the conclusion of Plaintiff and
his counsel that the terms and conditions of the Stipulation are fair,
reasonable, and adequate, and that it is in the best interests of the Class,
Activision, and its current stockholders to settle the Action on the terms set
forth herein.

 

31.       Based on Plaintiff’s Counsel’s thorough review and analysis of the
relevant facts, allegations, defenses, and controlling legal principles,
Plaintiff’s Counsel believe that the settlement set forth in this Stipulation is
fair, reasonable, and adequate, and confers substantial benefits upon the Class,
Activision and its current stockholders. Based upon Plaintiff’s Counsel’s
evaluation as well as his own evaluation, Plaintiff has determined that the
settlement is in the best interests of the Class, Activision and its current
stockholders and has agreed to settle the Action upon the terms and subject to
the conditions set forth in the Stipulation and summarized herein.

 

32.       The Defendants deny any and all allegations of wrongdoing, liability,
violations of law or damages arising out of or related to any of the conduct,
statements, acts, or omissions alleged in the Action, and maintain that their
conduct was at all times proper, in the best interests of Activision and its
stockholders, and in compliance with applicable law. The Defendants further deny
any breach of fiduciary duties or aiding and abetting any breach of such a
fiduciary duty. The Defendants affirmatively assert that the Transaction was the
best possible transaction for Activision and its stockholders and has provided
Activision and its stockholders with substantial benefits. The Defendants also
deny that Activision or its stockholders were harmed by any conduct of the
Defendants alleged in the Action or that could have been alleged therein. Each
of the Defendants asserts that, at all relevant times, they acted in good faith
and in a manner they reasonably believed to be in the best interests of
Activision and all of its stockholders.

 

33.       Defendants, however, recognize the uncertainty and the risk inherent
in any litigation, and the difficulties and substantial burdens, expense, and
length of time that may be necessary to defend this proceeding through the
conclusion of trial, post-trial motions, and appeals. In particular, Defendants
are cognizant of the burdens this litigation is imposing on Activision and its
management, and the impact that continued litigation will have on management’s
ability to continue focusing on the creation of stockholder value. Defendants
wish to eliminate the uncertainty, risk, burden and expense of further
litigation, and to permit the operation of Activision without further
distraction and diversion of its directors and executive personnel with respect
to the Action. Defendants have therefore determined to settle the Action on the
terms and conditions set forth in the Stipulation solely to put the Released
Claims (as

 

8

--------------------------------------------------------------------------------


 

defined herein) to rest finally and forever, without in any way acknowledging
any wrongdoing, fault, liability, or damages.

 

WHAT WILL HAPPEN IF THE SETTLEMENT IS APPROVED? WHAT CLAIMS WILL
THE SETTLEMENT RELEASE?

 

34.      If the Settlement is approved, the Court will enter a judgment (the
“Judgment”). Upon entry of the Judgment, and subject to Activision’s receipt of
the Settlement Payment, the Action will be dismissed in its entirety and with
prejudice and the following releases will occur:

 

Release of Claims by Plaintiff, the Class and Activision: Activision, Plaintiff,
the Class and each and every other Activision stockholder, on behalf of
themselves and any other person or entity who could assert any of the Released
Plaintiff’s Claims on their behalf, in such capacity only, shall fully, finally,
and forever release, settle, and discharge, and shall forever be enjoined from
prosecuting, the Released Plaintiff’s Claims against Defendants and any other
Defendants’ Releasees.

 

“Released Plaintiff’s Claims” means all any and all manner of claims, demands,
rights, liabilities, losses, obligations, duties, damages, costs, debts,
expenses, interest, penalties, sanctions, fees, attorneys’ fees, actions,
potential actions, causes of action, suits, agreements, judgments, decrees,
matters, issues and controversies of any kind, nature, or description
whatsoever, whether known or unknown, disclosed or undisclosed, accrued or
unaccrued, apparent or not apparent, foreseen or unforeseen, matured or not
matured, suspected or unsuspected, liquidated or not liquidated, fixed or
contingent, including Unknown Claims, whether based on state, local, foreign,
federal, statutory, regulatory, common, or other law or rule (including claims
within the exclusive jurisdiction of the federal courts, such as, but not
limited to, federal securities claims or other claims based upon the purchase or
sale of Class Shares), that are, have been, could have been, could now be, or in
the future could, can, or might be asserted, in the Action or in any other
court, tribunal, or proceeding by Plaintiff or any other Activision stockholder
derivatively on behalf of Activision or as a member of the Class, or by
Activision directly against any of the Defendants’ Releasees, which, now or
hereafter, are based upon, arise out of, relate in any way to, or involve,
directly or indirectly, any of the actions, transactions, occurrences,
statements, representations, misrepresentations, omissions, allegations, facts,
practices, events, claims or any other matters, things or causes whatsoever, or
any series thereof, that relate in any way to, or could arise in connection
with, the Transaction (or relate to or arise as a result of any of the events,
acts or negotiations related thereto) and the nomination, appointment or
election of Activision directors, including but not limited to those alleged,
asserted, set forth, claimed, embraced, involved, or referred to in, or related
to the Fifth Amended Class and Derivative Complaint or the Action, except for
claims relating to the enforcement of the Settlement and for any claims that
Defendants may have against any of their insurers, co-insurers or reinsurers
that are not otherwise released pursuant to other documentation. For the
avoidance of doubt, the Released Plaintiff’s Claims include all of the claims
asserted in the Miller Action, but do not include claims based on conduct of
Defendants’ Releasees after the Effective Date.

 

9

--------------------------------------------------------------------------------


 

“Defendants’ Releasees” means Activision, Defendants, defendants in the Miller
Action, and any other current or former officer, director or employee of
Activision or of Vivendi, and their respective past, present, or future family
members, spouses, heirs, trusts, trustees, executors, estates, administrators,
beneficiaries, distributees, foundations, agents, employees, fiduciaries,
partners, partnerships, general or limited partners or partnerships, joint
ventures, member firms, limited liability companies, corporations, parents,
subsidiaries, divisions, affiliates, associated entities, stockholders,
principals, officers, directors, managing directors, members, managing members,
managing agents, predecessors, predecessors-in-interest, successors,
successors-in-interest, assigns, financial or investment advisors, advisors,
consultants, investment bankers, entities providing any fairness opinion,
underwriters, brokers, dealers, financing sources lenders, commercial bankers,
attorneys, personal or legal representatives, accountants, associates and
insurers, co-insurers and reinsurers, except with respect to claims by any
Defendant or Nominal Defendant against such insurer, co-insurer, or re-insurer
that have not otherwise been released pursuant to other documentation.

 

Release of Claims by Defendants: Defendants and the other Defendants’ Releasees,
on behalf of themselves and any other person or entity who could assert any of
the Released Defendants’ Claims on their behalf, in such capacity only, shall
fully, finally, and forever release, settle, and discharge, and shall forever be
enjoined from prosecuting, the Released Defendants’ Claims against Plaintiff’s
Releasees.

 

“Released Defendants’ Claims” means any and all manner of claims, demands,
rights, liabilities, losses, obligations, duties, damages, costs, debts,
expenses, interest, penalties, sanctions, fees, attorneys’ fees, actions,
potential actions, causes of action, suits, agreements, judgments, decrees,
matters, issues, and controversies of any kind, nature, or description
whatsoever, whether known or unknown, disclosed or undisclosed, accrued or
unaccrued, apparent or not apparent, foreseen or unforeseen, matured or not
matured, suspected or unsuspected, liquidated or not liquidated, fixed or
contingent, including Unknown Claims, whether based on state, local, foreign,
federal, statutory, regulatory, common, or other law or rule (including claims
within the exclusive jurisdiction of the federal courts), that arise out of or
relate in any way to the institution, prosecution, or settlement of the claims
against Defendants in the Action, except for claims relating to the enforcement
of the Settlement. For the avoidance of doubt, the Released Defendants’ Claims
do not include claims based on the conduct of the Plaintiff’s Releasees after
the Effective Date and do not include any claims that Defendants may have
against any of their insurers, co-insurers or reinsurers that are not otherwise
released pursuant to other documentation.

 

“Plaintiff’s Releasees” means Plaintiff, all other Activision stockholders, and
any current or former officer or director of any Activision stockholder, and
their respective past, present, or future family members, spouses, heirs,
trusts, trustees, executors, estates, administrators, beneficiaries,
distributees, foundations, agents, employees, fiduciaries, partners,
partnerships, general or limited partners or partnerships, joint ventures,
member firms, limited liability companies, corporations, parents, subsidiaries,
divisions, affiliates, associated entities, stockholders, principals, officers,
directors, managing directors,

 

10

--------------------------------------------------------------------------------


 

members, managing members, managing agents, predecessors,
predecessors-in-interest, successors, successors-in-interest, assigns, financial
or investment advisors, advisors, consultants, investment bankers, entities
providing any fairness opinion, underwriters, brokers, dealers, financing
sources, lenders, commercial bankers, attorneys, personal or legal
representatives, accountants, and associates.

 

“Unknown Claims” means any Released Plaintiff’s Claims that Activision,
Plaintiff, or any other Activision stockholder does not know or suspect to exist
in his, her, or its favor at the time of the release of the Defendants’
Releasees, and any Released Defendants’ Claims that any of the Defendants or any
of the other Defendants’ Releasees does not know or suspect to exist in his,
her, or its favor at the time of the release of the Plaintiff’s Releasees,
which, if known by him, her or it, might have affected his, her, or its
decision(s) with respect to the Settlement. With respect to any and all Released
Plaintiff’s Claims and Released Defendants’ Claims, the Parties stipulate and
agree that Activision, Plaintiff and each of the Defendants shall expressly
waive, and each of the other Activision stockholders and each of the other
Defendants’ Releasees shall be deemed to have waived, and by operation of the
Judgment shall have expressly waived, any and all provisions, rights, and
benefits conferred by California Civil Code §1542, which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

and any law of any state or territory of the United States, or principle of
common law or foreign law, which is similar, comparable, or equivalent to
California Civil Code §1542. Activision, Plaintiff and each of the Defendants
acknowledge, and each of the other Activision stockholders and each of the other
Defendants’ Releasees shall be deemed by operation of law to have acknowledged,
that the foregoing waiver was separately bargained for and is a key element of
the Settlement.

 

35.      In the event Vivendi fails to make the Vivendi Settlement Payment as
required, Plaintiff shall have the right to terminate the Settlement and the
Stipulation as to the Vivendi Defendants by providing written notice of his
election to do so to the other parties to the Stipulation and the Court within
five business days of such default. In the event Activision does not receive the
Non-Vivendi Settlement Payment as required, Plaintiff shall have the right to
terminate the Stipulation as to the Defendants other than the Vivendi Defendants
by providing written notice of his election to do so to the other parties to the
Stipulation and the Court within five business days of such default. In the
event this Settlement is terminated as to less than all Defendants, the parties
shall otherwise confer with the Court to modify its prior Orders and Judgment
consistent with such limited termination and to confer the releases provided
solely as to the Defendants as to whom the Settlement is not terminated. In
addition to the foregoing,

 

11

--------------------------------------------------------------------------------


 

Plaintiff shall have the right to specifically enforce the Stipulation and
compel the payment of the Vivendi Settlement Payment and the Non-Vivendi
Settlement Payment.

 

36.       If the Settlement is approved and the Effective Date occurs, since
Activision will have released the Released Plaintiff’s Claims described above
against any of the other Defendants’ Releasees, no Activision stockholder or
Class member will be able to bring another action asserting those claims against
those persons on behalf of Activision or individually excluding any claims any
Defendant or Nominal Defendant has against insurers, re-insurers or co-insurers
that are not released pursuant to other documentation.

 

37.       Pending final determination of whether the Settlement should be
approved, all proceedings in the Action, other than such proceedings as may be
necessary to carry out the terms and conditions of the Settlement and determine
a fee award, have been stayed and suspended. Pending final determination of
whether the Settlement should be approved, Plaintiff, all Activision
stockholders, all Class members, Defendants, and Activision are enjoined from
filing, commencing, or prosecuting any Released Claims against the Releasees in
the Action or in any other lawsuit in any jurisdiction excluding any claims any
Defendant or Nominal Defendant has against insurers, re-insurers or co-insurers
that are not released pursuant to other documentation.

 

HOW WILL THE ATTORNEYS GET PAID?

 

38.       Plaintiff’s Counsel have not received any payment for their services
in pursuing the claims asserted in the Action, nor have Plaintiff’s Counsel been
reimbursed for their out-of-pocket expenses. Plaintiff’s Counsel invested their
own resources for pursuing the Action on a contingency basis, meaning they would
only recover their expenses and be compensated for their time if they created
benefits through the Action. In light of the risks undertaken in pursuing the
Action on a contingency basis and the benefits created for Activision and the
Class through the Settlement and the prosecution of the Action, Plaintiff’s
Counsel, on behalf of themselves and counsel for Plaintiff Miller, intend to
petition the Court for an award of attorneys’ and litigation expenses to be paid
from the Settlement Payment, and from no other source, which is no greater than
$72,500,000 (the “Fee Application”). Defendants and Activision have agreed not
to object to such a Fee Application. Additionally, Plaintiff’s Counsel will seek
a special award to plaintiff Anthony Pacchia in an amount of up to $50,000 (the
“Special Award Application”) to be payable from the fees and expenses awarded by
the Court to Plaintiff’s Counsel in connection with the Fee and Expense
Application. Defendants have not agreed to and reserve the right to oppose the
Special Award Application. The Court will determine the amount of any fee and
expense award to Plaintiffs’ Counsel (the “Fee Award”) and any special award to
Mr. Pacchia.

 

WHEN AND WHERE WILL THE SETTLEMENT HEARING BE HELD? DO I HAVE THE
RIGHT TO APPEAR AT THE SETTLEMENT HEARING?

 

39.       The Court will consider the Settlement and all matters related to the
Settlement at the Settlement Hearing. The Settlement Hearing will be held before
The Honorable J. Travis Laster on March 4, 2015, at 2:00 p.m., in the Court of
Chancery, New Castle County Courthouse, 500 North King Street, Wilmington,
Delaware 19801.

 

12

--------------------------------------------------------------------------------


 

40.       Any Class member or Current Stockholder who objects to the Settlement,
the application for attorneys’ fees and expenses by Plaintiff’s Counsel, or any
application for a special award to Plaintiff, or who otherwise wishes to be
heard, may appear in person or through his, her, or its attorney at the
Settlement Hearing and present any evidence or argument that may be proper and
relevant; provided, however, that no such person shall be heard or entitled to
contest the approval of the terms and conditions of the Settlement, or, if
approved, the Judgment to be entered thereon, or the allowance of fees and
expenses to Plaintiff’s Counsel (including any special award to Plaintiff)
unless, no later than ten business days before the Settlement Hearing, such
person files with the Register in Chancery, Court of Chancery, 500 North King
Street, Wilmington, Delaware, 19801, the following: (a) proof of ownership of
Activision stock either (i) as of July 25, 2013 and continuously to the present
(if objecting to the derivative aspects of the settlement); or (ii) as of
July 25, 2013 or based upon the acquisition of Class Shares thereafter (if
objecting to the class aspects of the settlement); (b) a written and signed
notice of the Objector’s intention to appear, which states the name, address and
telephone number of Objector and, if represented, his, her or its counsel; (c) a
detailed statement of the objections to any matter before the Court; and (d) a
detailed statement of all of the grounds thereon and the reasons for the
Objector’s desire to appear and to be heard, as well as all documents or
writings which the Objector desires the Court to consider. Any such filings with
the Court must also be served upon each of the following counsel (by hand, first
class U.S. mail, or express service) such that they are received no later than
ten calendar days prior to the Settlement Hearing:

 

Joel Friedlander, Esq.

Jeffrey M. Gorris, Esq.

FRIEDLANDER & GORRIS, P.A.

222 Delaware Avenue, Suite 1400

Wilmington, DE 19801

Co-Lead Counsel for Plaintiff

 

Jessica Zeldin, Esq.

ROSENTHAL, MONHAIT & GODDESS, P.A.

919 N. Market Street, Suite 1401

Wilmington, DE 19801

Delaware Liaison Counsel for Plaintiff

 

Collins J. Seitz, Jr., Esq.

Garrett B. Moritz, Esq.

Eric D. Selden, Esq.

SEITZ ROSS ARONSTAM & MORTIZ LLP

100 S. West Street, Suite 400

Wilmington, DE 19801

Attorneys for Defendants Robert J. Corti, Robert J. Morgado and Richard Sarnoff

 

13

--------------------------------------------------------------------------------


 

R. Judson Scaggs, Jr., Esq.

Shannon E. German, Esq.

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

1201 North Market Street, 16th Floor

Wilmington, DE 19801

Attorneys for Defendants Brian G. Kelly, Robert A. Kotick, ASAC II LP, and

ASAC II LLC

 

Raymond J. DiCamillo, Esq.

Susan M. Hannigan, Esq.

RICHARDS, LAYTON & FINGER, P.A.

One Rodney Square

920 N. King Street

Wilmington, DE 19801

Attorneys for Defendants Vivendi, S.A., Philppe G. H. Capron, Jean-Yves

Charlier, Frederic R. Crepin, Jean-Francois Dubos, Lucian Grainge and Regis

Turrini

 

Edward P. Welch, Esq.

Edward B. Micheletti, Esq.

Sarah Runnells Martin, Esq.

Lori W. Will, Esq.

SKADDEN, ARPS, SLATE, MEAGHER

& FLOM LLP

One Rodney Square

Wilmington, DE 19899-0636

Attorneys for Nominal Defendant Activision Blizzard, Inc.

 

41.      Unless the Court otherwise directs, any person who fails to object in
the manner prescribed above shall be deemed to have waived his, her, or its
right to object and shall be forever barred from raising any objection to the
Settlement or Plaintiff’s Counsel’s application for an award of attorneys’ and
expenses, or any other matter related to the Settlement, in the Action or in any
other action or proceeding.

 

CAN I SEE THE COURT FILE? WHOM SHOULD I CONTACT IF I HAVE QUESTIONS?

 

42.          This Notice does not purport to be a comprehensive description of
the Action, the allegations related thereto, the terms of the Settlement, or the
Settlement Hearing. For a more detailed statement of the matters involved in the
Action, you may inspect the pleadings, the Stipulation, the Orders entered by
the Court, and other papers filed in the Action at the Office of the Register in
Chancery in the Court of Chancery of the State of Delaware, New Castle County
Courthouse, 500 N. King Street, Wilmington, Delaware 19801, during regular
business hours of each business day. You may also view a copy of the Stipulation
at http://investor.activision.com. If you have questions regarding the
Settlement, you may write or call Plaintiff’s Counsel: Lawrence P. Eagel,
Esquire, Bragar Eagel & Squire, PC, 885 Third

 

14

--------------------------------------------------------------------------------


 

Avenue, Suite 3040, New York, NY 10022, (212) 308-5858, and Joel Friedlander,
Friedlander & Gorris, P.A., 222 Delaware Avenue, Suite 1400, Wilmington, DE
19801, (302) 573-3500.

 

DO NOT CALL OR WRITE THE COURT OR THE OFFICE OF THE REGISTER IN CHANCERY
REGARDING THIS NOTICE

 

NOTICE TO PERSONS OR ENTITIES HOLDING RECORD OWNERSHIP ON BEHALF OF
OTHERS

 

43.          Brokerage firms, banks, and other persons or entities who hold
shares of Activision common stock as record owners, but not as beneficial
owners, are directed to either (a) promptly request from Activision sufficient
copies of this Notice to forward to all such beneficial owners and after receipt
of the requested copies promptly forward such Notices to all such beneficial
owners; or (b) promptly provide a list of the names and addresses of all such
beneficial owners to Jeffrey A. Brown, Corporate Secretary, Activision, 3100
Ocean Park Blvd., Santa Monica, CA 90405, after which Activision will promptly
send copies of the Notice to such beneficial owners. Copies of this Notice may
be obtained by calling Activision’s transfer agent, toll free, at (800)
509-5586.

 

 

 

BY ORDER OF THE COURT

 

 

 

 

 

 

Dated: January 2, 2014

Register in Chancery

 

15

--------------------------------------------------------------------------------